[Cite as State v. Howard, 2022-Ohio-2159.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :       APPEAL NO. C-210285
                                                     TRIAL NO. B-0703493A
         Plaintiff-Appellee,                 :

   vs.                                       :             O P I N I O N.

 ANGELO HOWARD,                              :

         Defendant-Appellant.                :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: June 24, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Ohio Innocence Project and Donald Caster, for Defendant-Appellant.
                  OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   Defendant-appellant Angelo Howard appeals the common pleas court’s

judgment denying both of his Crim.R. 33(B) motions for leave to file a motion for a

new trial. Because the common pleas court did not determine whether Howard was

unavoidably prevented from discovering the evidence upon which he now relies to

support his motions for a new trial, we reverse the court’s judgment and remand this

cause for proceedings consistent with this opinion and the law.

                                        Background

       {¶2}   In 2008, Angelo Howard was indicted for the 2002 murders (and

related offenses) of Gino Booker, Tim Canady, Kevin Johnson, and Keith Redding.

The state’s theory of these murders was that Howard and a group of accomplices,

including brothers Eugene and Carlos Jackson, Andre Thomas, Quinton Gill, Scott

McCoy, and Raeshaun Hand, had been “hustling” drug dealers. Throughout 2002,

this group of men had engaged in the robbery and murder of known drug dealers and

would then sell the drugs obtained in the robberies for profit.

       {¶3}   Following a jury trial, Howard was convicted of the aggravated murders

(and related offenses) of Booker, Canady, and Redding. He was acquitted of the

charged offenses related to the murder of Johnson.          The common pleas court

sentenced him to an aggregate prison term of 148 years’ to life imprisonment.

       {¶4}   In State v. Howard, 1st Dist. Hamilton No. C-100240, 2011-Ohio-2862,

appeal not accepted, 130 Ohio St.3d 1418, 2011-Ohio-5605, 956 N.E.2d 310, this court

reversed Howard’s convictions related to Redding, but affirmed Howard’s convictions

related to the murders of Booker and Canady. In our decision, we set forth the

following facts surrounding the homicide of Booker and Canady:

       1. The Gino Booker Homicide

          The evidence at trial established that, at approximately 4:30 in the

       afternoon on October 16, 2002, Howard and Carlos Jackson had been


                                               2
          OHIO FIRST DISTRICT COURT OF APPEALS



standing outside a housing complex on Walters Ave. in Walnut Hills. They

were talking to a group of people when Booker approached them and

inquired about buying marijuana. Booker was not satisfied with the prices

he was offered, and he then produced his own bag of marijuana. Howard

took the bag of marijuana to examine and smell. He then “checked” the

marijuana, or refused to give it back. Booker reached for the marijuana,

and Howard displayed his gun. When Booker attempted to reach for

Howard’s weapon, Howard fired his gun two times, hitting Booker once.

Howard and Carlos Jackson then fled from the scene, and Booker died

from injuries caused by the gunshot.

2. The Tim Canady Homicide

   On December 14, 2002, Howard, Andre Thomas, and a third

accomplice had entered the home of Krystal White, Tim Canady’s

girlfriend, in the middle of the night. The men were armed and wore

masks. White and Canady had been asleep in White’s bedroom, and

various other relatives and friends of White had been sleeping

throughout the home. Howard and his accomplices dragged Canady out

of White’s bed and then moved White and the other residents into the

dining room, where they were restrained and tied up with cords. Canady

was questioned by the intruders about where he kept his supply of

marijuana.

   Canady was handcuffed, and White and all the others were

barricaded in the basement so that they could not escape. Howard and

his accomplices then left with a beaten and handcuffed Canady in

Canady’s truck.    After driving around, they eventually stopped, at

Canady’s direction, at Sakinah Malik’s apartment in Clifton. Eugene

Jackson remained in the truck with Canady, while Howard and Thomas


                                       3
                    OHIO FIRST DISTRICT COURT OF APPEALS



       entered Malik’s apartment building. Howard and Thomas encountered

       Malik in the hallway as she was leaving for work. They forced her back

       into her apartment, placed a gun to her head, and demanded to know

       where “the stuff” was. Malik directed them to a duffel bag in her closet

       that contained Canady’s marijuana. The men then restrained Malik

       with an extension cord and put her in bed. As she struggled to get free,

       she heard a gunshot outside.

           After returning to Canady’s truck with his bag of marijuana, Howard

       shot the handcuffed Canady in the back of his head two times.

Id. at ¶ 7-10.

       {¶5}      We held that the testimony of brothers Carlos and Eugene Jackson

provided sufficient evidence to support Howard’s convictions. With respect to Booker,

we noted that Carlos testified that Howard shot Booker after Booker attempted to

retrieve the marijuana that Howard had taken from him, and Eugene had witnessed

Howard reveal a gun, heard two gunshots, and saw Booker collapse. Id. at ¶ 31. With

respect to the aggravated murder and aggravated robbery of Canady, we noted that

Carlos testified, “Howard had entered White’s residence without permission, had

restrained the home’s occupants with cords, had handcuffed Canady and driven him

around the area in his van, and had shot him in the head after taking his marijuana,

[and] Eugene corroborated this testimony, stating that an armed Howard had taken

Canady’s supply of marijuana and shot Canady in the head.” Id. at 36.

       {¶6}      Based on the outcome of his appeal, Howard is currently serving a

prison sentence of 108 years to life.

                                Postconviction Proceedings

       {¶7}      In 2014, Howard filed a Crim.R. 33(B) motion for leave to file a new-

trial motion based on newly discovered evidence. Howard supported this motion with

the affidavit of Andre Thomas who admitted that he, not Howard, had shot Canady.


                                               4
                  OHIO FIRST DISTRICT COURT OF APPEALS



At Howard’s trial, Thomas had surprised the state by testifying that Howard was not

involved in the murder of Canady but did not testify as to who had shot Canady. The

common pleas court denied the motion for leave because Howard could not

demonstrate that he had been unavoidably prevented from discovering Thomas’s

testimony. We affirmed the court’s judgment on appeal in State v. Howard, 1st Dist.

Hamilton No. C-140516 (Jun. 17, 2015), appeal not accepted, 144 Ohio St.3d 1440,

2015-Ohio-5648, 43 N.E.3d 451.

       {¶8}   In July 2018, the Ohio Innocence Project, working with Howard, sent a

public records request to the Cincinnati Police Department seeking documents related

to the murder investigation of Booker and Canady.           In response, the following

documents related to the Booker investigation, which Howard contends were never

disclosed to the defense, were released: (1) “Six-Pack” photographic lineups with

corresponding notes; (2) the fingerprint card of Michael Thompson, which had a post-

it note attached that read, “Don’t Release Just File”; (3) a fingerprint-image search

result; and (4) an evidence-examination worksheet.

       {¶9}   The evidence-examination worksheet, which had been completed by

Criminalist James Lawson, noted that four latent prints were lifted from sandwich-

bag boxes found at the scene of Booker’s murder and that one of the latent prints

matched those of Michael Thompson. Further, a “value quality print” was lifted from

the magazine of the 9 mm gun used to shoot Booker.

       {¶10} The “six-pack”       photographic     lineup   and   the   police   officer’s

corresponding notes indicate that Britney Kelley, a witness to Booker’s murder, was

shown a lineup, which included Howard’s photograph. However, after viewing the

photographs, Kelley identified another person, not Howard, as the shooter.

       {¶11} In March 2019, Howard filed a Crim.R. 33(B) motion for leave to file a

new-trial motion on the basis of newly discovered evidence. In his motion, Howard

argued that the state had failed to disclose to Howard’s trial counsel evidence of latent


                                               5
                 OHIO FIRST DISTRICT COURT OF APPEALS



prints found at the crime scene that pointed toward an alternate suspect, Michael

Thompson, and that a key witness, Kelley, had viewed a six-pack lineup that included

Howard’s photograph, and had pointed to the photograph next to Howard’s and said,

“He shot Gino, I don’t know his real name, just his nickname.” The person she

identified was Jasper Jackson, also known as “Jabber.”

       {¶12} At the same time that Howard moved for leave to file a new-trial motion,

he also applied for postconviction DNA testing, under R.C. 2953.71, of evidence

recovered from each crime scene. From the Canady crime scene, Howard requested

DNA testing for 14 items, some of which included cigarette butts, two 9 mm cartridge

casings, the set of handcuffs cut from Canady’s wrists, Candy’s blue jeans, and the

cords used to tie up Malik. From the Booker crime scene, Howard requested DNA

testing on the murder weapon, a 9 mm semi-automatic handgun, four PMC 9 mm

Luger cartridges as well as the two 9 mm shell casings found at the scene.

       {¶13} After the state reported that it could not locate any of the evidence

requested, the court held a hearing on the matter. At the hearing, it was demonstrated

that in July 2012 the Hamilton County Court of Common Pleas had journalized an

order that was captioned, “State of Ohio vs. Andre Thomas,” with the case number “B-

0703493,” which ordered the county court reporter to transfer custody of the evidence

in his or her possession related to the captioned case to the county prosecutor’s

property clerk for “disposal or return to owner where appropriate.” (Andre Thomas

was one of Howard’s codefendants.) This order was signed by the trial judge and an

assistant county prosecutor. The county then returned the evidence in its possession

to the Cincinnati Police Department.

       {¶14} Jennifer Schrage, the property-room manager for the city of Cincinnati,

testified that the police department no longer had any of the evidence that had been

returned. She testified that she completes affidavits approximately twice a year that

are then submitted to an assistant solicitor with the city’s law department. The


                                              6
                  OHIO FIRST DISTRICT COURT OF APPEALS



affidavits aver that evidence that the city wishes to destroy is contraband, forfeited, or

unclaimed, and is no longer needed for court. The assistant solicitor then attaches the

affidavit to a motion requesting leave from the common pleas court to destroy the

evidence. In March 2013, a judgment entry with a case number that started with “M”

was journalized ordering the destruction of a voluminous amount of evidence, from

many different cases, including the evidence from the Canady and Booker crime

scenes. The gun used to shoot Booker was not included in this order because it had

been retained by the Hamilton County Coroner’s Office for use in its reference library.

       {¶15} In January 2020, the trial court denied Howard’s application for

postconviction DNA testing because the evidence had “been disposed of and is

unavailable for testing.” Howard did not appeal from this judgment.

       {¶16} In November 2020, Howard filed another Crim.R. 33(B) motion for

leave to file a new-trial motion on the basis of newly discovered evidence and

prosecutorial misconduct. In this motion, Howard argued recent advances in DNA

technology should have made it possible to prove his innocence through the forensic

testing of evidence collected from the crime scenes but the state effectively precluded

that testing by destroying evidence in contravention of Ohio law, specifically, R.C.

2933.82, which requires the state to preserve evidence that may contain biological

material for at least 30 years where a defendant has been convicted of aggravated

murder. Howard contends that the remedy for that misconduct is a new trial with a

jury instruction regarding the spoliation of evidence.

       {¶17} The common pleas court considered both the 2019 and 2020 motions

for leave together and denied them, without a hearing, stating, “Having found the

arguments by Defendant fail on the merits, this Court does not need to review whether

Defendant’s motions were even timely.” Howard now appeals.

                                   Assignments of Error




                                                7
                    OHIO FIRST DISTRICT COURT OF APPEALS



         {¶18} In his first assignment of error, Howard argues that the common pleas

court erred by denying his 2020 motion for leave to file a new-trial motion on the

grounds of prosecutorial misconduct, see Crim.R. 33(A)(2), and newly discovered

evidence, see Crim.R. 33(A)(6).

         {¶19} A motion for a new trial on grounds of prosecutorial misconduct must be

filed within 14 days of the return of the verdict, and a motion for a new trial on the

grounds of newly discovered evidence must be filed within 120 days of the return of the

verdict. If not filed within the applicable time frames, then the new-trial motion may be

filed within seven days after the granting of leave to file a new-trial motion. Crim.R.

33(B).

         {¶20} Because Howard’s motion for a new trial was untimely, he had to request

leave from the court. On a Crim.R. 33(B) motion for leave to move for a new trial on the

basis of prosecutorial misconduct, the movant bears the burden of proving by clear and

convincing evidence that he or she had been “unavoidably prevented” from timely filing

the new-trial motion. When the ground for a motion for leave to file a new-trial motion

is newly discovered evidence, the movant must show that he or she had been

“unavoidably prevented” from timely discovering that evidence.

         {¶21} In State v. Carusone, 1st Dist. Hamilton No. C-130003, 2013-Ohio-

5034, ¶ 31, this court said:

         Crim.R. 33, by its terms, contemplates a bifurcated proceeding when a

         motion for a new trial [is filed out of time]. First, the court must review

         the motion for leave, along with any evidentiary material supporting the

         motion, and decide whether, under Crim.R. 33(B)’s unavoidable-

         prevention standard, leave to file a new-trial motion is warranted. If

         leave is not warranted, the matter is final, and the court may not proceed

         to the second step of the analysis and decide the new-trial motion. If




                                                 8
                      OHIO FIRST DISTRICT COURT OF APPEALS



       leave is warranted, the movant is afforded seven days to file his new-

       trial motion, and the court may then decide that motion on its merits.

       {¶22} While this appeal was pending, the Ohio Supreme Court released State v.

Bethel, Slip Opinion No. 2022-Ohio-783, which addressed, in part, new-trial motions.

The Bethel court, in explaining why it was not addressing the merits of Bethel’s new-trial

motion, stated that “until a trial court grants leave to file a motion for a new trial, the

motion for a new trial is not properly before the [trial] court.” Id. at ¶ 41, citing State v.

Brown, 8th Dist. Cuyahoga No. 95253, 2011-Ohio-1080, ¶ 14. In Bethel, the court found

that the trial court had acted improperly by first denying Bethel’s motion for a new trial

on the merits and then denying Bethel’s motion for leave to file the new-trial motion.

Because of that error, the court said it would not review any challenges to the merits of

Bethel’s new-trial motion because it had not been properly before the trial court in the

first instance. Id.

       {¶23} Here, the common pleas court did not determine whether Howard had

been unavoidably prevented from discovering the state’s posttrial destruction of evidence

before denying his Crim.R. 33(B) motion for leave. Instead, the common pleas court,

considering the new-trial motion and finding it to be meritless, used that conclusion to

support the denial of Howard’s Crim.R. 33(B) motion for leave to file a new-trial motion.

That was error. The new-trial motion was not properly before the court because the

common pleas court had not granted leave to Howard to file a motion for a new trial.

Further, and more importantly, a common pleas court may only grant a Crim.R. 33(B)

motion for leave after finding that the movant was unavoidably prevented (1) from

discovering the evidence upon which he or she now relies (when moving for leave to file

a Crim.R. 33(A)(6) new-trial motion) or from timely filing a new-trial motion (when

moving for leave to file a Crim.R. 33(A)(2) new-trial motion).

       {¶24} Because the court did not determine whether Howard was unavoidably
prevented from timely discovering the facts upon which he now relies or timely filing his


                                                  9
                   OHIO FIRST DISTRICT COURT OF APPEALS



new-trial motion, the court’s denial of Howard’s 2020 Crim.R. 33(B) motion for leave is

not supported by competent, credible evidence. See State v. Schiebel, 55 Ohio St.3d 71,

73, 564 N.E.2d 54 (1990) (where the proof required must be clear and convincing, a

reviewing court will reverse a judgment not supported by competent, credible evidence).

Accordingly, we sustain Howard’s first assignment of error and reverse the common

pleas court’s judgment denying Howard’s 2020 Crim.R. 33(B) motion for leave to file a

new-trial motion. We remand this matter to the court to consider whether Howard was

unavoidably prevented from timely discovering the evidence upon which he now relies

or from timely filing his new-trial motion.

       {¶25} We reach a similar resolution in Howard’s second assignment of error,

where he contends “the trial court erred in denying, without a hearing, [his] motion for

leave to file a [Crim.R. 33(A)(6)] new-trial motion on the basis of improperly suppressed

Brady evidence.”

       {¶26} Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963),

governs situations where the state withholds evidence that tends to exculpate a criminal

defendant.     “When the prosecution withholds material, exculpatory evidence in a

criminal proceeding, it violates the due process right of the defendant under the

Fourteenth Amendment to a fair trial.” State v. Johnston, 39 Ohio St.3d 48, 60, 529

N.E.2d 898 (1988). Brady violations may be found regardless of whether the defense

requested the evidence and “irrespective of the good faith or bad faith of the prosecution.”

Brady at 87.

       {¶27} As noted above, in order to file a motion for a new trial based on newly

discovered evidence that was discovered beyond the 120 days prescribed in Crim.R.

33, a petitioner must first file a motion for leave to file a delayed motion for a new trial.

In it, the petitioner must show by clear and convincing proof that he has been

unavoidably prevented from discovering the evidence upon which he now relies.

Crim.R. 33(B). An evidentiary hearing is required on a motion for leave if the evidence


                                                 10
                  OHIO FIRST DISTRICT COURT OF APPEALS



offered in support of the motion demonstrates on its face unavoidable prevention.

Carusone, 1st Dist. Hamilton No. C-130003, 2013-Ohio-5304, at ¶ 4.

       {¶28} “A party is unavoidably prevented from filing a motion for a new trial if

the party had no knowledge of the existence of the ground supporting the motion for a

new trial and could not have learned of the existence of that ground within the time

prescribed for filing the motion for a new trial in the exercise of reasonable diligence.”

State v. Gray, 8th Dist. Cuyahoga No. 2010-Ohio-11, ¶ 17, quoting State v. Lee, 10th Dist.

Franklin No. 05AP-229, 2005-Ohio-6374, ¶ 7. But the Ohio Supreme Court has recently

held where the movant is asserting a Brady claim in a motion for a new trial, the

defendant is “not required to show that he could not have discovered the suppressed

evidence by exercising reasonable diligence[,] but instead a defendant satisfies the

‘unavoidably prevented’ requirement * * * by establishing that the prosecution

suppressed the evidence on which the defendant [now] relies.” Bethel, Slip Opinion No.

2022-Ohio-783, at ¶ 25, 29.

       {¶29} In Bethel, the defendant submitted affidavits from two of the defendant’s

former trial counsel, which stated that the defendant and his legal team did not know

about evidence (a police report) upon which he is now relying to support his motion for

a new trial. The court, after noting that the state had not provided any support for its

claim that the affidavits were insufficient or that the defendant needed additional

evidence to prove that he was unaware of the report before trial, concluded that “the

documents Bethel submitted * * * establish a prima facie claim that the prosecution had

suppressed [the police report].” Id. at 30.

       {¶30} Here, the common pleas court did not find that Howard was “unavoidably

prevented” from discovering the evidence that he contends was suppressed by the state.

Instead, it denied Howard’s motion for leave on the basis that his new-trial motion was

meritless. As we stated in our analysis of the first assignment of error, this was an

improper basis for denying a Crim.R. 33(B) motion for leave to file a new-trial motion:


                                               11
                  OHIO FIRST DISTRICT COURT OF APPEALS



(1) the merits of the new-trial motion were not properly before the court because leave

had not been granted and (2) leave to file a new-trial motion is based solely on the

unavoidably-prevented standard. Therefore, we must reverse the court’s judgment

denying Howard’s 2019 motion for leave to file a new-trial motion and remand the

matter to the common pleas court to consider Howard’s motion for leave in light of the

unavoidable-prevention standard. Because Howard is alleging a Brady violation, the

unavoidable-prevention standard is satisfied if the court finds the evidence was

suppressed.

       {¶31} We recognize that the common pleas court, when improperly considering

the merits of the new-trial motion before granting leave, stated in its decision that the

evidence “was in no way suppressed.” Even if we construe this statement as a finding by

the court that Howard had not satisfied the unavoidable-prevention standard, we still

must reverse the court’s judgment because the court abused its discretion by denying

Howard’s motion for leave without an evidentiary hearing. See Carusone, 1st Dist.

Hamilton No. C-130003, 2013-Ohio-5304, at ¶ 4; State v. Smith, 1st Dist. Hamilton No.

C190485, 2020-Ohio-6718, ¶ 17 (an evidentiary hearing is required if there is evidence of

unavoidable prevention).

       {¶32} Our review of the record demonstrates that there may have been

suppression of the evidence at issue—“six-pack” lineups and accompanying notes,

fingerprint card of Michael Thompson, finger-image search results, and an evidence-

examination worksheet. For example, given that the identity of the shooter was an issue

at trial, and although the common pleas court notes that there was a discussion of

“fingerprints” in the record, the trial transcript is absent of any comment, question or

discussion about the fact that fingerprints of someone other than Howard were found on

items of evidence recovered from the crime scene and that a “value quality print,”

presumably not Howard’s, was found on the gun magazine of the murder weapon.

Further, even though the court notes that it was revealed that Kelley had identified


                                               12
                   OHIO FIRST DISTRICT COURT OF APPEALS



“Jabber” as the person who shot Booker, there was no mention that she made this

identification after viewing a lineup that included Howard’s photograph. Considering

that Howard has maintained his innocence from the beginning, that there is no physical

evidence that connects Howard to Booker’s murder, and that the identity of the shooter

was an issue at trial, the fact that all of this evidence speaks to the identity of the shooter

yet was absent from the trial, tends to support a finding that this evidence was

suppressed. Because there is evidence of suppression, an evidentiary hearing was

required on Howard’s motion for leave.

       {¶33} Based on the foregoing, we sustain Howard’s second assignment of error,

reverse the trial court’s judgment, and remand this matter to the common pleas court to

conduct an evidentiary hearing on Howard’s 2019 Crim.R. 33(B) motion for leave and

determine whether he was unavoidably prevented from discovering the evidence upon

which he now relies to support his new-trial motion.

       {¶34} In conclusion, having sustained both assignments of error, we reverse the

common pleas court’s judgment denying the motions for leave and remand this matter

to the court for proceedings consistent with the law and this opinion.

                                                  Judgment reversed and cause remanded.



ZAYAS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                  13